Citation Nr: 1746249	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-24 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record shows that VA scheduled the Veteran for a hearing before a Veterans Law Judge to be held in January 2016.  The Veteran failed to show at that hearing date without any report of good cause and he has not requested another hearing date.  Therefore, the request for a hearing was previously deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In January 2017, the Board reopened the claim for service connection for left knee disability and remanded the issues of service connection for left knee disability, right knee disability, hearing loss, and tinnitus for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

a. Left Knee and Right Knee Disabilities

The Veteran asserts that his current diagnosis of right and left knee osteoarthritis is related to service.  Specifically, the Veteran contends that he has had continuous symptoms of pain and has received treatment since his in-service injury in 1969. 

In January 2017, the Board found the Veteran's July 2009 VA examination was inadequate.  The Board determined that the Veteran's history was not fully acknowledged and considered, to include the Veteran's March 2009 theory that his right knee was injured in service because he walked sooner than he should have following an in-service injury.  Consistent with the January 2017 Board remand, the Veteran underwent an in-person VA examination in March 2017 to determine the nature and etiology of his left and/or right knee disabilities.  

The March 2017 VA examination confirmed the Veteran's diagnosis of osteoarthritis of both the right and left knees.  The examiner concluded that his diagnosed osteoarthritis conditions are "less likely than not related to" the Veteran's bilateral leg injury in-service.  The examiner provided that all medical literature points to osteoarthritis resulting form wear and tear of the knee cartilage over repetitive use in many years such as running, playing professional sports, heavy lifting over the years, and age greater than 50 years old.  The examiner concluded that osteoarthritis is wear and tear of cartilage due to repetitive use and age over the years and not one time trauma.  The examiner provided literature showing osteoarthritis is a progressive disease not caused by one episode of trauma.  

Upon review of the evidence of record and the March 2017 VA examination, the Board finds the March 2017 examination is incomplete.  Although the VA examiner opined that it is less likely that the Veteran's knee disabilities were related to service, the opinion does not adequately address the Veteran's competent statement with respect to onset and continuing symptoms since service.  Indeed, the examiner offered no discussion of the Veteran's contentions that he has had knee problems since service.  As a result, the Veteran has not been provided an adequate medical opinion addressing whether his arthritis had its onset during service or within one year of service.  The Board finds that another medical opinion is necessary to determine the Veteran's contentions regarding the originations of his disability and whether the wear and tear of the cartilage as noted by the VA examiner had its onset during service or within-one year of service.  Moreover, the March 2009 VA orthopedic surgery consultation noted that the Veteran's knee osteoarthritis was "compounded by diabetic peripheral neuropathy and morbid obesity."  This VA orthopedic surgery consult record is acknowledged by the July 2009 VA examination.  The Board notes that the Veteran was service-connected for diabetic peripheral neuropathy in the August 2009 rating decision.  However, the Veteran has not yet been provided a VA medical opinion that addresses secondary service connection.  Specifically, there is no medical opinion of record that determines whether or not the Veteran's bilateral knee osteoarthritis is caused or aggravated by his service-connected peripheral neuropathy of the right and/or left lower extremities.   

Accordingly, the Board finds that a remand is warranted to afford the Veteran a new VA examination and opinion.

b. Hearing Loss and Tinnitus

The Veteran asserts that his current diagnosis of bilateral sensorineural hearing loss and tinnitus initially manifested in service.  

The Veteran underwent a VA examination in July 2009 at which time the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The VA examiner opined that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of noise trauma in-service.  However, in January 2017 the Board previously found the July 2009 VA medical opinion to be inadequate as the examination relied exclusively on the absence of complaints and findings in service.  The Board also observed that a complete history concerning the onset of the Veteran's hearing loss was not obtained, although the July 2009 examination report showed the onset of tinnitus 5 years earlier with gradual onset.  The Board noted that the Veteran reported this to be incorrect - that he has had tinnitus since service.  

Consistent with the January 2017 Board remand, the Veteran was provided a VA audiological examination in March 2017.  The VA examiner noted the puretone test results were not valid for rating purpose (not indicative of organic hearing loss).  The examiner provided that the Veteran's puretone threshold responses varied significantly throughout testing and the Veteran was re-instructed several times without success.  The Veteran's audiogram suggested a severe to profound bilateral hearing loss; however, the Veteran was able to communicate with the examiner at conversational levels without perceived difficulty.  The Veteran commented on hearing the examination room clock ticking which was noted to be a very low level intensity.  The examiner noted the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate for both the left and the right ears.  A diagnosis of sensorineural hearing loss (in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher frequencies) in both the right ear and left ear was listed.  The VA examiner, however, opined that a diagnosis of hearing loss could not be provided at this time as reliability of examination results was poor and, therefore, an opinion as to whether or not tinnitus is a symptom of the Veteran's hearing loss could not be provided due to no diagnosis at this time.

However, the Board finds the March 2017 inadequate as the record shows the Veteran has a diagnosis of bilateral sensorineural hearing loss and tinnitus.  Although a diagnosis of hearing loss could not be provided during the March 2017 examination, there was a successful audiometric testing in July 2009 that provided right ear and left ear sensorineural hearing loss and tinnitus diagnoses.  The Board also notes that the sensorineural hearing loss is listed on the Veteran's April 2010 problems list in VA medical records as diagnosed in September 2009.  These diagnoses should be reviewed by a VA examiner in an effort to ascertain whether the Veteran's diagnosed hearing loss and tinnitus may be related to acoustic trauma reported in service.  Therefore, an additional medical opinion is needed to determine the etiology of the bilateral sensorineural hearing loss and tinnitus noted during the appeal period.  The Board notes when VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  On remand, VA must, at least, obtain an addendum medical opinion addressing the etiology of the Veteran's hearing loss and tinnitus, prior to any further appellate review for VA to fulfill its duty to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion to determine the nature and etiology of the Veteran's right and left knee disabilities.  If the examiner is unable to provide the requested medical opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to obtain the requested opinion.  The examiner must review the claims file, to include this REMAND, and must note that review in the report.  If an in-person examination is deemed necessary, all appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file and in-person examination (if deemed necessary), the examiner must provide the opinion on the following:

(a) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's right and left knee disabilities: (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service.

(b) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's right and left knee disability was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include bilateral peripheral neuropathy of the lower extremities.  Please specifically address the March 20, 2009 VA orthopedic surgery consult note that states the Veteran's osteoarthritis is "compounded by diabetic peripheral neuropathy." 

*The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

The examiner's attention is drawn to the following:

*The Veteran's September 2008 and January 2009 statements that he has been treated for his knee conditions since he got out of service by a private doctor in Maryland (Dr. A.V.). 

*The Veteran's March 2009 statement that his right knee was injured in service because he had to walk sooner than he should have following his in-service injury to his left knee. 

*The Veteran's July 2009 statements to the VA examiner that the date of onset of his bilateral knee pain was 1969.  

*September 17, 2009 VA primary care record noting the Veteran underwent an arthroscopy of the right knee in 1988, 1992, and 1993.   

The examination report must include a complete explanation for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

2.  Obtain a supplemental medical opinion to the March 2017 VA audiological examination to address the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  If the examiner is unable to provide the requested medical opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to obtain the requested opinion.  The examiner must review the claims file, to include this REMAND, and must note that review in the report.  Specifically, the July 2009 examination results and the Veteran's April 2010 VA medical treatment active problems list should be reviewed.

The examiner is requested to provide the following:

(a) Determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss: (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service.

(b) Determine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus: (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service, including exposure to acoustic trauma as described by the Veteran. 

The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss in service and has continued to experience hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided.

A complete rationale must be provided for all opinions expressed.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




